        Case 1:20-cv-00681-CKK Document 7-1 Filed 05/21/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA

 FLETA CHRISTINA COUSIN SABRA                    )
                                                 )
       Plaintiff,                                )
                                                 )
 v.                                              )    Civil Action No.: 1:20-cv-681-CKK
                                                 )
 U.S. CUSTOMS AND BORDER                         )
 PROTECTION,                                     )
                                                 )
       Defendant.                                )


       PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
            IN SUPPORT OF JUDGMENT ON THE PLEADINGS


                                     Introduction

       Pursuant to Fed. R. Civ. P. 12(c) and LCvR 7, Plaintiff Fleta Christina Cousin

Sabra (“Plaintiff”) respectfully moves for partial judgment on the pleadings on Count I

of her Complaint, [Dkt. No. 1] under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, against Defendant U.S. Customs and Border Protection (“CBP”). Specifically, she

seeks judgment as a matter of law that (1) CBP has violated the FOIA by failing to

adjudicate her expedited processing request within the ten-day period provided by law,

and (2) CBP has violated the FOIA by failing to make records promptly available to her

in the three years since she sought them.

       The facts underlying this Motion are undisputed. The law is straightforward. CBP

admits that it has failed to adjudicate Plaintiff’s expedited processing request within the

more than three years since she filed it – much less the 10 days allowed by law. She is

consequently entitled to judgment as a matter of law, and an injunction requiring CBP

to promptly make this determination and produce records without further delay.


                                             1
        Case 1:20-cv-00681-CKK Document 7-1 Filed 05/21/20 Page 2 of 4



                             Undisputed Material Facts

       Plaintiff filed an expedited processing FOIA request with CBP on May 5, 2017. DE

1 (Compl.) ¶¶ 9, 74; DE 5 (Answer) ¶¶ 9, 74. CBP failed to respond to Plaintiff’s FOIA

request and failed to adjudicate her request for expedited processing. Compl. ¶¶ 10, 77;

Answer ¶¶ 10, 77.

                                    Legal Standard

       Federal Rule of Civil Procedure 12(c) permits a party to seek judgment on the

pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.”

Judgment on the pleadings is available to movants who can show that no issue of

material fact remains, and she is entitled to judgment as a matter of law. Fed. R. Civ. P.

12(c). Terry v. Reno, 101 F.3d 1412, 1423 (D.C. Cir. 1996). Courts reviewing motions

under Rule 12(c) apply “essentially the same” standard as that applied under Rule

12(b)(6). Konah v. D.C., 915 F. Supp. 2d 7, 18 (D.D.C. 2013). Review is limited to only

the facts in the pleadings, any documents attached to or incorporated into the

complaint, matters of which the Court may take judicial notice, and matters of public

record. Id. at 19. The Court must view all facts presented in a light most favorable to the

non-moving party. Id. (citing Peters v. Nat’l R.R. Passenger Co., 966 F.2d 1483, 1485

(D.C. Cir. 1992)).

       As this Court has previously recognized, Rule 12(c) motions are a proper vehicle

for obtaining orders requiring production in FOIA cases. See, e.g., Government

Accountability Project v. U.S. Department of Health & Human Services, 568 F. Supp.

2d 55, 56 (D.D.C. 2008) (granting FOIA requestor judgment on the pleadings and

ordering the agency to release documents on a rolling basis).

//

                                            2
        Case 1:20-cv-00681-CKK Document 7-1 Filed 05/21/20 Page 3 of 4



                                       Argument

   A. Plaintiff is Entitled to Judgment as a Matter of Law That CBP Violated
      the Expedited Processing Provisions of the FOIA.

       Plaintiff is entitled to judgment as a matter of law that CBP violated the Act by

failing to adjudicate her expedited processing request within the ten days prescribed by

law. Nearly three years after she submitted this request, CBP admitted in its pleading

that it still has not made an expedited processing determination. DE 5 ¶¶ 10, 77.

Congress requires agencies in receipt of expedited processing requests to adjudicate

those requests in ten working days or less. 5 U.S.C. § 552(a)(6)(E)(ii)(I). CBP’s admitted

failure to comply with this provision of law entitles Plaintiff to judgment as a matter of

law that CBP has violated this expedited processing provisions of the FOIA. 5 U.S.C. §

552(a)(4)(B) (the court “has jurisdiction to the agency from withholding agency records

and to order the production of any agency records improperly withheld from the

complainant.”).

   B. Plaintiff is Entitled to Judgment as a Matter of Law That CBP Violated
      the FOIA’s Mandate to Make Records Promptly Available to Her.

       Finally, the undisputed facts before the Court demonstrate that CBP has failed to

comply with the FOIA’s requirement that, upon receiving a properly addressed and

formatted request to the correct agency component, the agency “shall make the records

promptly available to the person.” 5 U.S.C. § 552(a)(3)(A). Three years after her request,

and more than two months after she filed this action, CBP has failed to provide any

responsive records. CBP has thus failed to make the requested records promptly

available. Plaintiff is therefore entitled to judgment as a matter of law in her favor, and

an order requiring CBP to commence production of records. Gov’t Accountability

Project, 568 F. Supp. 2d at 56.

                                            3
        Case 1:20-cv-00681-CKK Document 7-1 Filed 05/21/20 Page 4 of 4



                                     Conclusion

      Based on the foregoing, Plaintiff respectfully requests that the Court enter

judgment in Plaintiff’s favor that CBP has violated the FOIA by failing to adjudicate

Plaintiff’s expedited processing request within the statutory period allotted, and by

failing to make promptly available records responsive to this request. Plaintiff

respectfully seeks an order requiring CBP to complete its search, review, and production

no later than August 1, 2020. A proposed order accompanies this filing.



Dated: May 21, 2020                       Respectfully submitted,

                                          /s/ R. Andrew Free
                                          R. ANDREW FREE, No. 30513
                                          P.O. Box 90568
                                          Nashville, TN 37209
                                          Tel. 844-321-3221
                                          Fax: 615-829-8959
                                          Andrew@immigrantcivilrights.com
                                          Counsel for the Plaintiff




                                           4
